 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 CHOCOLATE MAGIC LAS VEGAS, LLC,                           Case No.: 2:17-cv-00690-APG-NJK

 4           Plaintiff                                                       Order

 5 v.

 6 BLAIR ELLIOT FORD, JR.,

 7           Defendant

 8         Pursuant to the scheduling order, the proposed joint pretrial order was due by January 14,

 9 2019. No proposed joint pretrial order was filed.

10         IT IS THEREFORE ORDERED that on or before March 8, 2019, the remaining parties

11 shall file a proposed joint pretrial order, dismissal papers, or a status report on what, if anything,

12 remains of this case. The failure to do so may result in dismissal of this case and sanctions.

13         DATED this 6th day of February, 2019.

14

15
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
